Exhibit 99.2 FOR IMMEDIATE RELEASE PRESS RELEASE CSG International Fortifies Strength of Leadership Team Company Adds Communications Industry Veterans to Board of Directors and Executive Team ENGLEWOOD, Colo. (March 1, 2016) — CSG International (NASDAQ: CSGS), a global provider of interactive transaction-driven solutions and services, announces that it will add cable industry veteran Marwan Fawaz to its board of directors, and promote Ken Kennedy to executive vice president of product development.Both leaders will begin their new roles on March 1, 2016.
